Citation Nr: 1636952	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-37 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression prior to May 11, 2012, and in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to September 1967, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted an increased evaluation to 50 percent for PTSD (now to include depression), effective July 31, 2009, the date of the claim for an increased evaluation.  During the pendency of the appeal, a June 2014 rating decision assigned a 70 percent evaluation beginning May 11, 2012.  As the highest possible rating for this disability has not been assigned, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In March 2014, the Board remanded the claim for additional evidentiary development.  The matter is now back before the Board.


FINDINGS OF FACT

1.  For the period prior to March 12, 2010, the impairment from the Veteran's PTSD with depression more nearly approximated occupational and social impairment with reduced reliability and productivity.

2.  For the period beginning March 12, 2010, the impairment from the Veteran's PTSD with depression more nearly approximates occupational and social impairment with deficiencies in most areas, but less than total social and occupational impairment.






CONCLUSIONS OF LAW

1.  For the period prior to March 12, 2010, the criteria for an evaluation higher than 50 percent for the Veteran's service connected PTSD with depression were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  For the period beginning March 12, 2010, the criteria for a 70 percent evaluation, but not higher, for the Veteran's service-connected PTSD with depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

In March 2014, the Board remanded the Veteran's claim for additional evidentiary development.  The Board instructed the AOJ to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PTSD with depression.  The Board also instructed the AOJ to obtain updated VA treatment records from July 2010 to present.  

In April 2014, the AOJ provided the Veteran with a VA examination for his service-connected PTSD.  The April 2014 VA examination report included all findings requested by the Board.  The AOJ also obtained updated VA treatment records from July 2010 to the present.  In a June 2014 Supplemental Statement of the Case (SSOC), the AOJ readjudicated the Veteran's claim for entitlement to an increased rating for his service-connected PTSD with depression.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The RO provided pre-adjudication notice by a letter dated in August 2009.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, identified post-service treatment records, Social Security Administration (SSA) disability records, and lay statements have been associated with the record.  

During the appeal period, the Veteran was afforded VA mental health examinations in October 2009 and April 2014.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained. 

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


III.  Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).
A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.
A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's claim was pending before this date, the amendment is not applicable.  

      Factual Background

Here, a December 2009 rating decision granted an increased evaluation of 50 percent for PTSD with depression, effective July 31, 2009, the date of the claim for an increased evaluation.  During the pendency of the appeal, a June 2014 rating decision granted an increased evaluation of 70 percent beginning May 11, 2012.  Therefore, the question is whether an evaluation in excess of 50 percent is warranted prior to May 11, 2012, and whether an evaluation in excess of 70 percent is warranted thereafter.  

Reviewing the relevant evidence of record, in an October 2008 VA treatment record, it was noted that the Veteran had a history of depression, stable on medication.  The Veteran denied any suicidal or homicidal ideation.  The Veteran reported that he felt happy.

In buddy statements dated in August 2009, the Veteran's sisters described the Veteran's ongoing PTSD symptomatology, to include his trouble sleeping and flashbacks.
On VA examination in October 2009, the Veteran reported that he was planning to restart individual therapy the following week.  He indicated that he did not know why his therapy was discontinued in 2007 or restarted again.  He noted that his medication dosage was increased a few months prior.  The Veteran reported that his marital and familial relationships were unchanged since his last examination in April 2007.  He reported one close friend, who he talked to or saw two to three times a year.  He also noted that he and his wife played cards with a lady friend from church.  The Veteran also reported spending time with a mentally handicapped man who he described as being "like a son."  The Veteran indicated that he and his wife were "homebodies," and they primarily went out to attend church, visit his mother and other residents at her nursing home, and play cards with their church friends.  The Veteran denied a history of suicide attempts or violence.  He denied any issues with alcohol or substance use.  

The Veteran was appropriately dressed.  His affect was constricted; he was somber, but pleasant.  His mood was anxious and dysphoric.  He had attention disturbance, was easily distracted, and had a short attention span.  He reported that he often had trouble keeping track of what he was reading or conversations with others because his mind would wander or he would get distracted.  He indicated that his attention and concentration symptomatology was unchanged since his last VA examination in April 2007.  The Veteran was oriented to person, time, and place.  He reported ruminations about his Vietnam experiences.  The Veteran denied any delusions or hallucinations.  The Veteran described sleep impairment, and he noted that the April 2007 VA examination description still fit.  He described getting three to four hours of uninterrupted sleep per night.  He noted primarily maintenance difficulties, such as waking up with worries on his mind.  He also reported nightmares a couple times a week, and an inability to return to sleep at times.  The Veteran indicated that he often felt fatigued during the day due to his poor and fragmented sleep.

The Veteran did not have any inappropriate behavior.  He reported obsessive/ritualistic behavior, noting that he still engaged in compulsive safety behaviors.  The Veteran indicated that the frequency and severity of his panic episodes were unchanged.  It was also noted that the Veteran experienced non-PTSD related faintness from syncope that often feels like a panic attack.  The Veteran denied any homicidal or suicidal thoughts.  He had fair impulse control.  Although he denied episodes of violence, he noted that he still tended to speak his mind, which occasionally unsettled others.  The Veteran was able to maintain his minimum personal hygiene and there were no problems with activities of daily living.  The Veteran's immediate memory was mildly impaired; he noted that he thought his memory was declining slowly, perhaps secondary to his retirement and lack of mental stimulation.  The Veteran noted that he retired in October 1999 due to physical problems with his neck and back.  

The examiner diagnosed PTSD and assigned a GAF of 60.  The examiner indicated that the Veteran's global functioning was essentially unchanged over the last two years.  With respect to his functional status and quality of life, the Veteran reported that he was quite irritable and difficult to work with due to his discomfort around others.  He reported a lack of interest in pleasurable leisure activities and focused his attention on distracting himself from his guilt and intrusive thoughts.  The Veteran reported significant difficulty connecting with others, making friendships, and feeling emotional.  The Veteran indicated that over the last two years, his intrusive recollections had increased slightly, while his social involvement and temperament had both improved slightly.  In light of the chronicity of the Veteran's PTSD symptoms and his assessment that the therapy two years ago was largely ineffective, the examiner found that the Veteran's prognosis for improved psychiatric symptoms appeared to be guarded to fair.

The examiner found reduced reliability and productivity due to the PTSD symptoms.  The examiner indicated that the assessment from the April 2007 VA examination still applied.  The examiner noted that the Veteran reported anxiety driven re-experiencing symptoms, including intrusive thoughts and emotional/physical reactivity to reminders.  The examiner found that this could create decreased productivity due to distraction.  The examiner noted that the Veteran also reported sleep disturbances related to nightmares occurring about twice a week, which increased fatigue and caused difficulty with concentration.  The examiner found that the Veteran's avoidance symptoms created difficulties connecting and working with others without distress and discomfort.  The examiner noted that the Veteran also reported elevated hyperarousal symptoms, including concentration and hypervigilance, which also decreased his productivity.  The examiner indicated that the Veteran reported panic attacks occurring about two to three times a week, which could reduce reliability and productivity.

In his notice of disagreement dated in March 2010, the Veteran stated that he had continuing and worsening nightmares of his time in service.  He indicated that he felt that he was 100 percent disabled because he could not function in life in the way that he wanted.  He noted that his PTSD not only affected his marriage, but also any chance of forming any type of lasting relationship with others.

In a VA treatment record dated in March 12, 2010, the Veteran reported that he had been feeling tired.  He noted an increased recollection of traumatic events.  He indicated that he had been drinking more.  The Veteran noted that he could not do anything, as he had attacks of anxiety and weakness.  He noted that his wife had noticed his increased irritability.  The Veteran reported that he was depressed.  He denied any suicidal ideation, homicidal ideation, or psychosis.  In a subsequent VA treatment record dated in March 2010, the Veteran denied suicidal ideation.  He also denied any hallucinations.  He was diagnosed with PTSD and alcohol abuse and assigned a GAF of 70.  He noted concerns about his increased alcohol intake.  He also reported increased thoughts and memories of Vietnam.  The Veteran requested individual counseling.  In April 2010, the Veteran reported feeling tired and depressed.

In his appeal on a VA Form 9 dated in September 2010, the Veteran provided reasons why he felt his PTSD was more than 50 percent disabling.  He noted difficulty falling and staying asleep almost every night due to recurrent nightmares about his experiences in Vietnam.  He noted that he felt constantly stressed and worried.  The Veteran indicated that he was irritable all the time and angered easily.  He reported panic attacks almost every day, several times a day.  He indicated that it was hard to express his thoughts and feelings to others so that he could be understood.  The Veteran noted that he always seemed to have his guard up.  He reported that he always felt like he was on the outside of things and that he did not fit in, so he just stayed away from people.  The Veteran noted that his only activities involved going to church and visiting his mother in the nursing home.  He indicated that his only real comfort zone was being in his home, with his surroundings and dogs.  He stated that he did not trust people anymore.  The Veteran reported that he found it difficult to concentrate for very long on any one thing, so many projects were left unfinished.  He noted that he had taken up smoking after quitting for 15 years to calm his nerves.  The Veteran stated that all of this symptomatology had put a strain on his marriage.  He indicated that he had a hard time communicating with his wife or understanding her way of communicating with him.

In a VA treatment record dated in May 2012, the Veteran was diagnosed with PTSD and assigned a GAF of 60.  He denied any current suicidal or homicidal ideation.  In a subsequent May 2012 VA treatment record, the Veteran reported psychosis and visual hallucinations.  He indicated that he had seen an angel and streaks of light off and on for the past 10 years.  He denied any suicidal ideation.  In another May 2012 VA treatment record, the Veteran reported chronic depression and anxiety.  He reported having visions, but he declined further assistance at that time.  Testing revealed greater cognitive impairment.  The Veteran reported that his depressive symptoms made it extremely difficult to do his work, take care of things at home, or get along with others.  He reported passive suicidal ideation in the last year with no current plan.  The Veteran described symptoms consistent with panic disorder and PTSD.  Testing revealed severe PTSD symptoms.  The Veteran had a positive screen for psychotic symptoms, and he self-reported visual hallucinations.  The Veteran noted that he was married and unemployed.  He reported less than monthly contact with friends and relatives.  

On VA examination in April 2014, the examiner noted that the Veteran continued to meet the DSM-5 diagnostic criteria for PTSD.  The examiner indicated that the Veteran's condition was essentially unchanged since his last VA examination in October 2009.  With respect to his occupational functioning, the examiner noted that the Veteran had a long history of social anxiety.  The examiner indicated that the Veteran's trauma was associated with chronic feelings of being judged, having to prove himself, and being interpersonally irritated.  The examiner found that the Veteran's interpersonal difficulties and chronic hopelessness/depression were the primary symptoms affecting his occupational function.  The examiner noted that the Veteran clearly maintained employment for many years prior to his retirement at age 50 due to the disabling impact of his arthritis.  The examiner indicated that the Veteran still maintained a close interpersonal relationship by phone with his "spiritual advisor" and twice weekly contact with other church members, to include a weekly prayer group that met at his home.  The examiner therefore concluded that although the Veteran's social anxiety and hopelessness interfered with and made occupational functioning more difficult, they did not preclude occupational function.  The Veteran indicated that the primary issue interfering with his occupational functioning was his arthritis.

The examiner found occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he continued to live with his third wife.  He described the relationship as good and stable.  He noted that their agreement and focus on their spirituality was the primary source of their positive relationship.  The examiner noted that the Veteran's description of his social life was contradictory.  The examiner indicated that when asked about his social life, the Veteran indicated that he did not see any of his friends any more, and noted that he and his wife were kind of on an island by themselves.  However, the examiner noted that when he asked the Veteran for specifics, the Veteran reported attending church regularly with his wife.  The Veteran described spontaneously reading a story during church services the prior week.  The Veteran also noted having a prayer group at his house every Friday.  The Veteran reported that he was looking forward to having his sisters come for their yearly visit.  He also noted that one of his sisters who lived nearby regularly visited his home after church on Sundays.  The Veteran indicated that he also maintained a phone relationship with the man he described in his 2009 VA examination as a close friend, and noted that he was his spiritual advisor who helped him quite a bit.

The Veteran reported that he stopped seeing his medication provider in 2010.  He noted that since he stopped his medication, he felt "a little better" and had less chest pain.  He indicated that he was not planning on returning to treatment at that time.  The Veteran endorsed the following symptoms: depressed mood, anxiety, and near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  The examiner noted that most of the Veteran's mental life surrounded his faith.  The examiner indicated that the Veteran's focus on his faith was reflected in many ways.  The examiner noted that when he asked the Veteran about hallucinations, the Veteran denied any experiences typically associated with psychosis, but described "seeing an angel years ago, about 30 foot tall."  He noted that more recently he saw a bunch of little sparkly lights at the end of his bed.  He noted further that ten years ago, he saw a little person at the end of his bed that he knew was evil and bad.  The examiner indicated that the Veteran's experience with lights and little men was most consistent with phenomena occurring during the transition from sleep to consciousness.  The examiner noted that the Veteran's interpretation of these phenomena as spiritual reflected his focus on his faith.  The examiner indicated that the Veteran's social judgment was intact regarding these visions, as he reported that he did not tell too many people about them.

The Veteran's thought content was logical and goal-directed.  He did not report any obsessive-compulsive behaviors.  His attention and concentration were within normal limits.  The examiner noted that although the Veteran reported anxiety attacks once or twice a day, his description of these events was more consistent with a dissociative experience.  The Veteran described once weekly episodes of feeling light-headed, hot, sweaty, and weak.  The Veteran denied active suicidal ideation, but noted that he did not care if he died, as death did not scare him.  The Veteran denied any homicidal ideation or history of violent behaviors.  His impulse control was good; the Veteran denied engaging in any reckless/impulsive behaviors.  The Veteran denied any symptoms pertaining to mania.

	Analysis

Upon careful review of the evidence of record, the Board finds that, for the period prior to March 12, 2010, the objective medical evidence, and the Veteran's statements regarding his symptomatology, more nearly approximated symptoms associated with a 50 percent disability evaluation.  Similarly, the Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent for this time period.  Neither the lay nor the medical evidence of record during this timeframe more nearly approximated the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, including the October 2009 VA examination report, and lay statements by the Veteran regarding the impact of his PTSD with depression on his occupational and social impairment.  As contemplated by a 50 percent evaluation, the Veteran's symptoms reflected occupational and social impairment with reduced reliability and productivity.  During the period prior to March 12, 2010, the Veteran's commonly reported psychiatric symptoms consisted of depressed mood, anxiety, panic attacks that occurred more than once a week, chronic sleep impairment, constricted affect, and attention disturbance.  The Board notes further that the October 2009 VA examiner found occupational and social impairment with reduced reliability and productivity, impairment generally consistent with a 50 percent evaluation.  

However, as explained below, the evidence does not support a 70 percent evaluation for the period prior to March 12, 2010.  The Board does not find occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, to warrant a 70 percent evaluation.  Although not dispositive, the evidence of record reflects the Veteran never suffered from suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and/or the inability to establish and maintain effective relationships.  

While it is documented that the Veteran struggled with social interactions, there is no indication that the severity of his PTSD with depression had led to an inability to establish and maintain relationships, as accounted for in the criteria for a 70 percent evaluation.  While the Veteran's social relationships have no doubt been impaired by his symptoms of PTSD with depression, the criteria of a 70 percent evaluation describe an "inability" to establish and maintain effective relationships.  The evidence suggests that while the Veteran has difficulty establishing and maintaining relationships, there is no evidence he has an inability to do so.  As the record reflects, he had established and maintained some relationships with family members and social acquaintances during this timeframe.  In his October 2009 VA examination, the Veteran reported that his marital and familial relationships were unchanged since his last examination in April 2007.  He reported one close friend, whom he talked to or saw two to three times a year.  He also noted that he and his wife played cards with a lady friend from church.  The Veteran also reported spending time with a mentally handicapped man who he described as being "like a son."  The Veteran indicated that he and his wife were "homebodies," and they primarily went out to attend church, visit his mother and other residents at her nursing home, and play cards with their church friends.  

Moreover, the Board notes that the Veteran reported obsessive/ritualistic behavior during this timeframe.  For example, in his October 2009 VA examination, the Veteran indicated that he still engaged in compulsive safety behaviors, such as checking the alarm system or making sure his pistol was where he put it.  See also April 2007 VA examination.  However, the record does not reflect that this behavior interfered with his routine activities.  Therefore, there is no indication that the Veteran's obsessive/ritualistic behavior during this timeframe rose to the severity, frequency, or duration consistent with a severe deficiency as to the Veteran's occupational or social capability supporting a 70 percent evaluation. 

In terms of the Veteran's mood, during this time period, the Veteran reported symptoms of depression and anxiety.  Nonetheless, a 50 percent evaluation accounts for such effects as displayed by the Veteran during this time period. Moreover, throughout the entire timeframe on appeal, the Veteran exhibited fair or good insight and judgment, and his thought processes were logical and goal-directed.

In addition, the record indicates that the Veteran has reported some mild memory impairment; however, there is no indication that this memory impairment included the names of close relatives or his own name.  Throughout this timeframe, the Veteran was always oriented to time and place.  The Board acknowledges that memory loss can be indicative of criteria consistent with a higher evaluation; however, in the Veteran's case, his mild memory impairment did not manifest with the severity, frequency, and duration consistent with an evaluation higher than 50 percent.

With respect to suicidal ideation, a review of the medical evidence of record reveals that prior to March 12, 2010, the Veteran consistently denied suicidal or homicidal ideation.  Moreover, although the Veteran reported panic attacks occurring two to three times per week in his October 2009 VA examination, the Veteran's anxiety symptomatology did not rise to the level of near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively during this timeframe.  Finally, the Veteran consistently denied delusions and hallucinations during this timeframe.  

In light of the foregoing, the Board finds that the 50 percent evaluation for PTSD with depression pursuant to Diagnostic Code 9411 is warranted for the period prior to March 12, 2010.  

Furthermore, the Board notes the GAF scores taken during this period.  While not dispositive of the Veteran's condition, they do provide insight into the severity of his PTSD with depression during this period.  As previously noted, GAF scores between 61 and 70 are indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; scores from 51 to 60 are defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers); and scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting).  Here, the Veteran's recorded GAF score of 60 was in the "moderate" range.  When the GAF score is viewed in light of the other evidence of record, specifically the VA examination during this time period, the Board finds that the overall disability picture as manifested by social and occupational impairment resulting from the Veteran's PTSD with depression prior to March 12, 2010, more closely approximated a 50 percent evaluation. 
Thus, the Board finds that for the period prior to March 12, 2010, the Veteran did not have occupational and social impairment, with deficiencies in most areas.  He did have some deficiencies in several areas, but the greater weight of evidence demonstrates that it was to a degree that is contemplated by the assigned 50 percent evaluation.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he did not meet the requirements for an evaluation greater than the assigned 50 percent schedular evaluation.  To the extent that the Veteran had any of the criteria for a 70 percent evaluation or higher, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability for the period prior to March 12, 2010, did not exceed the criteria for a 50 percent evaluation.  In this regard, the Veteran's disability picture for the period prior to March 12, 2010, was more in line with the symptoms associated with a 50 percent evaluation. 

For the period beginning March 12, 2010, upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology more nearly approximates symptoms associated with a 70 percent disability evaluation.  In other words, resolving all doubt in favor of the Veteran, the Board finds that the evidence supports a 70 percent evaluation for the period beginning March 12, 2010.  38 U.S.C.A. § 5107; Gilbert, supra; Mauerhan, supra.  However, the Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

The Board has considered the VA treatment records and April 2014 VA examination report, as well as the Veteran's competent statements regarding the impact of his PTSD with depression on his occupational and social impairment.  The Veteran has competently and consistently reported significant symptoms related to his PTSD with depression during this timeframe.  Specifically, in a March 12, 2010, VA treatment record, the Veteran reported worsening symptomatology, such as an increased recollection of traumatic events and higher alcohol consumption to cope with these symptoms.  The Veteran reported that he could not do anything, as he had attacks of anxiety and weakness.  He noted that his wife had noticed his increased irritability.  The Veteran requested individual counseling.  Moreover, in his notice of disagreement dated in March 2010, the Veteran stated that he was experiencing continued and worsening nightmares of his time in service.  

The Board finds, however, that a disability evaluation greater than 70 percent is not appropriate for the period beginning March 12, 2010, because the Veteran does not have total social and occupational impairment.  Beginning March 12, 2010, the Veteran's PTSD with depression has been manifested by symptoms such as nightmares, near-continuous panic or depression, sleep impairment, irritability, social anxiety, depressed mood, occasional visual hallucinations, occasional suicidal ideation, avoidance and isolation, and some impairment of relationships with others, all resulting in deficiencies in most areas, but less than total social and occupational impairment.  

Although the Veteran clearly has a serious disability, he exhibits few of the symptoms noted as applicable for a 100 percent evaluation.  There has been no indication of gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  

The Board acknowledges that although the Veteran has consistently denied delusions, he has occasionally noted some visual hallucinations during this timeframe.  For example, in a May 2012 VA treatment record, the Veteran reported psychosis and visual hallucinations.  He indicated that he had seen an angel and streaks of light off and on for the past ten years.  In another May 2012 VA treatment record, the Veteran reported having visions, but he declined further assistance at that time.  The Veteran had a positive screen for psychotic symptoms, as he self-reported visual hallucinations.  Additionally, in his April 2014 VA examination, the examiner noted that when he asked the Veteran about hallucinations, the Veteran denied any experiences typically associated with psychosis, but described "seeing an angel years ago, about 30 foot tall."  He noted that more recently he saw a bunch of little sparkly lights at the end of his bed.  He noted further that ten years ago, he saw a little person at the end of his bed that he knew was evil and bad.  The examiner indicated that the Veteran's experience with lights and little men was most consistent with phenomena occurring during the transition from sleep to consciousness.  The examiner noted that the Veteran's interpretation of these phenomena as spiritual reflected his focus on his faith.  The examiner indicated that the Veteran's social judgment was intact regarding these visions, as he reported that he did not tell many people about them.  The Board acknowledges that hallucinations can be indicative of criteria consistent with a higher evaluation; however, in the Veteran's case, these reported incidents do not manifest with the severity, frequency, and duration consistent with persistent delusions or hallucinations. 

The evidence of record also indicates that the Veteran has experienced occasional periods of suicidal ideation.  For example, in a May 2012 VA treatment record, the Veteran reported passive suicidal ideation in the last year with no current plan.  Moreover, although the Veteran denied active suicidal ideation in his April 2014 VA examination, he noted that he did not care if he died, as death did not scare him.  However, the medical evidence of record does not indicate that the Veteran is a persistent danger of harm to himself or others.  In this regard, he has consistently denied a plan or intent to harm himself or others.  As such, his symptoms appear to more closely approximate those for a 70 percent evaluation, specifically suicidal ideation, but without rising to the level required for a 100 percent evaluation, specifically a persistent danger of hurting self or others.

Finally, during the appeal period, the reported GAF scores assigned were 60 and 70, suggesting "mild" to "moderate" symptoms or "mild" to "moderate" impairment in social, occupational, or school functioning.  

The Board finds that although the evidence of record indicates that the Veteran had significant impairment in his occupational functioning due to his psychological symptoms during this timeframe, the evidence does not suggest total occupational impairment.  In this regard, in a March 2010 VA treatment record, the Veteran noted that he could not do anything, as he had attacks of anxiety and weakness.  In his appeal on a VA Form 9 dated in September 2010, the Veteran reported that he found it difficult to concentrate for very long on any one thing, so many projects were left unfinished.  In his April 2014 VA examination, the examiner noted that the Veteran had a long history of social anxiety.  The examiner indicated that the Veteran's trauma was associated with chronic feelings of being judged, having to prove himself, and being interpersonally irritated.  The examiner found that the Veteran's interpersonal difficulties and chronic hopelessness/depression were the primary symptoms affecting his occupational function.  

Nonetheless, the April 2014 examiner noted that the Veteran clearly maintained employment for many years prior to his retirement at age 50 due to the disabling impact of his arthritis.  The examiner indicated that the Veteran still maintained a close interpersonal relationship by phone with his "spiritual advisor" and twice weekly contact with other church members, to include a weekly prayer group that met at his home.  The examiner therefore concluded that although the Veteran's social anxiety and hopelessness interfered with and made occupational functioning more difficult, they did not preclude occupational function.  The examiner noted further that the Veteran indicated that the primary issue interfering with his occupational functioning was his arthritis.

Moreover, the Board finds that the evidence of record does not indicate that the Veteran experiences total social impairment due to his PTSD with depression.  In this regard, in the April 2014 VA examination, the Veteran reported that he continued to live with his third wife.  He described the relationship as good and stable.  He noted that their agreement and focus on their spirituality was the primary source of their positive relationship.  The examiner noted that the Veteran's description of his social life was contradictory.  The examiner indicated that when asked about his social life, the Veteran indicated that he did not see any of his friends any more, and noted that he and his wife were kind of on an island by themselves.  However, the examiner noted that when he asked the Veteran for specifics, the Veteran reported attending church regularly with his wife.  The Veteran described spontaneously reading a story during church services the prior week.  The Veteran also noted having a prayer group at his house every Friday.  The Veteran reported that he was looking forward to having his sisters come for their yearly visit.  He also noted that one of his sisters who lived nearby regularly visited his home after church on Sundays.  The Veteran indicated that he also maintained a phone relationship with the man he described in his 2009 VA examination as a close friend, and noted that he was his "spiritual advisor," who helped him quite a bit.

The Board again acknowledges that poor social interaction problems have been noted throughout the appeal period.  Nonetheless, the Board finds that despite some reported difficulties, the Veteran has continued to sustain a meaningful relationship with his wife, mother, sisters, acquaintances from church, and a close friend whom he describes as his "spiritual advisor;" therefore, total social impairment is not shown.  

For these reasons, the evidence of record indicates the Veteran has social impairment with deficiencies in most areas, including social and family relations, but not total social impairment, commensurate with a 70 percent evaluation, but no higher.

Although the Veteran may meet some of the criteria for a 100 percent evaluation, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed a 70 percent evaluation.  Again, in determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints, his VA treatment records, and the April 2014 VA examination report, regardless of whether these symptoms are listed in the rating criteria.  However, the Board concludes that the Veteran's level of social and occupational impairment does not warrant an evaluation in excess of 70 percent. 

In summary, the Board finds that the 50 percent disability evaluation assigned for the period prior to March 12, 2010, contemplates the frequency, severity, and duration of the Veteran's PTSD with depression symptomatology.  Resolving any doubt in favor of the Veteran, for the period beginning March 12, 2010, the Board concludes the evidence of record more closely approximates the criteria for a 70 percent evaluation, but not higher, for the Veteran's PTSD with depression.  The evaluations now assigned are based on all the evidence of record, rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  

      Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate.  The Veteran's service-connected PTSD with depression is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for PTSD with depression and malaria.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disability on appeal and any other service-connected disability that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

Finally, the evidence shows that the Veteran retired from his job assembling sprinklers in October 1999 as a result of his nonservice-connected physical disabilities, specifically his neck and back arthritis disabilities.  Although the Veteran has described functional impairments resulting from his service-connected PTSD with depression, such as interpersonal difficulties, chronic hopelessness/depression, and impaired concentration and productivity, neither he nor his representative have indicated that he has been unable to maintain substantially gainful employment as a result of this disability.  In fact, the Veteran has consistently reported that his arthritis disability has been the primary issue interfering with his occupational functioning.  See, e.g., April 2014 VA examination report.  Accordingly, a claim of entitlement to a total disability rating due to individual unemployability (TDIU) has not been raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
ORDER

For the period prior to March 12, 2010, entitlement to an evaluation higher than 50 percent for PTSD with depression is denied.

For the period beginning March 12, 2010, entitlement to a 70 percent evaluation, but not higher, for PTSD with depression, is granted.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


